ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-420, concluding that FRANK A. LOUIS of TOMS RIVER, who was admitted to the bar of this State in 1973, should be censured for violating RPC 1.7(a)(2) (conflict of interest), RPC 8.4(b)(criminal act that reflects adversely on the lawyer’s honesty, trust worthiness or fitness as a lawyer in other respects), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that FRANK A. LOUIS is hereby censured; and it is further
*567ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary. Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.